DETAILED ACTION
This action is responsive to the following communications: Original Application filed on April 29, 2022. All references to this application refer to the U.S. Patent Application Publication No. 2022/0261122 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this case. Claims 1, 19, and 20 are the independent claims. Claims 1-20 are rejected.

Priority



Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. This application is a CONTINUATION of PCT/CN2020/120389, filed on October 12, 2020, which claims the benefit of Chinese Patent Application No. 201911052155.9, filed on October 31, 2019. Applicants have perfected the foreign priority.

Prioritized Examination – Track 1
As indicated in the “Decision Granting Request for Prioritized Examination (Track 1)” mailed on June 7, 2022, this application will be accorded special status throughout its entire course of prosecution until one of the following occurs:
Filing a petition for extension of time to extend the time period for filing a reply
Filing an amendment to amend the application to contain more than four independent claims, more than thirty total claims, or a multiple dependent claim
Filing a request for continued examination
Filing a notice of appeal
Filing a request for a suspension of action
Mailing of a notice of allowance
Mailing of a final Office action
Completion of examination as defined in 37 CFR 41.102
Abandonment of the application

Drawings
The drawings are objected to because of the following informalities:
The Specification makes numerous references to steps and sub steps that do not appear in the drawings. 
Specifically, Fig. 1 shows only steps 101, 102, and 103. However, the Specification describes steps 104 and 105, sub steps A1, A2, B1, B2, C1, C2, D1, D2, a1-a7, and b4-b7.1 
Additionally, some of the descriptions of these steps describe them pointing to different steps in other flow charts (e.g., Figs. 7 and 8). See below, concerning Specification objections. If amendments to Figs. 7 and 9 are required to indicate these missing steps, replacement drawings for those figures are required as well.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, the Applicants will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES

Replacement Drawing Sheets
Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84. An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of the amended drawing(s) must not be labeled as “amended.” If the changes to the drawing figure(s) are not accepted by the Examiner, Applicants will be notified of any required corrective action in the next Office action. No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets
A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the Examiner. The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections
Applicants are required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Avoiding Occlusion by Intelligently Nesting Desktop Objects.”

The disclosure is objected to because of the following informalities: 
As noted above, the Specification describes several steps, sub-steps, and sub-sub-steps (hereinafter “missing steps”) which are not present in the Figures. Some of these missing steps have inconsistent descriptions.
Paragraph 0046 describes method 100 (e.g., Fig. 1) further comprising S104 and S105
Paragraph 0053 describes S102 of Fig. 1 further comprising A1 and A2
Paragraph 0057 describes S103 of Fig. 1 further comprising B1 and B2
Paragraph 0061 describes A1 or B1 further comprising a1-a7 and b4-b7
Should there be a recitation of steps b1-b3? If so, where, and what do they describe?
Paragraph 0082 describes S101 further comprising C1 and C2
Paragraph 0083, while describing C1, also makes reference to S220 (from Fig. 7)
Paragraph 0086 describes C1 and C2 (part of method 100 of Fig. 1) further comprising steps 210-250 (e.g., Fig. 7).
Paragraph 0097 states that S101 further comprises D1 and D2
This makes it unclear which steps are required or which steps are optional. It also fails to describe how to process steps are to be performed, and in what order. Additional clarification (in addition to the replacement drawings) is required, but Applicants are cautioned against the introduction of new matter.
Appropriate corrections are required.

The use of trademarks has been noted in this application. The term should be accompanied by the generic terminology, if appropriate; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The following were not properly marked.
MICROSOFT WINDOWS, MAC OS (paragraph 0077)
ANDROID (paragraphs 0077, 0083, 0088, 0096, 0105).
JAVA, SMALLTALK (paragraph 0182)
Appropriate corrections are required.

Claim Objections
Claims 1, 4, 5, 9-12, 19, and 20 are objected to because of the following informalities:  
Each of the listed claims recites “and/or.” This should be amended to recite “or.”
The preamble of claim 12 recites “The desktop display control method according to any one of claims 11…” This should recite “The desktop display control method according to claim 11…”
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9, 11-14, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Dependent claim 6 recites “the length of the task list is not less than one.” There is a lack of antecedent basis for “the length of the task list.” Accordingly, dependent claim 6 is rendered indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	To overcome this rejection, the Examiner recommends amending the claim to recite “a length of the task list is not less than one.”

	Dependent claim 9 recites “Determining that the view of the first control is currently displayed on the desktop if the current active control is the first control” and “Determining that the view of the first control is currently displayed on the desktop if the current active control is not the first control.” In other words, these limitations recite that the first control is always displayed, while the claim format appears to be setting up two different display states. This raises an indefiniteness issue.
	Accordingly, dependent claim 9 is rendered indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	To overcome this rejection, the Examiner recommends amending the claim to recite “Determining that the view of the first control is not currently displayed on the desktop if the current active control is not the first control.” 

	Dependent claim 11 recites “calculating the size and position in the view of the second control for the view of the third control according to all of the views currently displayed in the view of the second control.” There is a lack of antecedent basis for “the size and position.” 
	Accordingly, dependent claim 11 is rendered indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	To overcome this rejection, the Examiner recommends amending the claim to recite “calculating a size and position in the view of the second control for the view of the third control according to all of the views currently displayed in the view of the second control.” 

	Dependent claim 13 recites “Loading the view of the third control according to the calculated size and position and setting the display state of the view of the third control to be invisible by the view of the second control” in the first wherein clause (displaying the view of the third control). This contradicts the premise of the wherein clause, making it indefinite. 
	Accordingly, dependent claim 13 is rendered indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	To overcome this rejection, the Examiner recommends amending the claim to recite “Loading the view of the third control according to the calculated size and position and setting the display state of the view of the third control to be visible by the view of the second control.” 

	Dependent claim 14 recites “creating a view list for recording the identifier, size, and position of the third control.” There is a lack of antecedent basis for “the identifier.” It is also unclear whether this is a new identifier, or if it is meant to refer to the “Task ID” as recited in claims 3, 5, and 6.
	Accordingly, dependent claim 14 is rendered indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	To overcome this rejection, the Examiner recommends amending the claim to recite “creating a view list for recording an identifier, size, and position of the third control.” Alternatively, if this is meant to recite the Task ID, then the claim should be amended to recite “creating a view list for recording a Task ID, size, and position of the third control.”

	Dependent claim 18 recites “wherein the layer of the view of the third control is above both of the layer of the view of the first task and the layer of the view of the second control.” There is a lack of antecedent basis for layers of any of the first task, second control, or third control.
	Accordingly, dependent claim 18 is rendered indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	To overcome this rejection, the Examiner recommends amending the claim to recite “wherein the first task, the second control, and the third control are each presented within independent layers, and the layer of the view of the third control is above both of the layer of the view of the first task and the layer of the view of the second control.”

	Dependent claim 12 is rejected based solely on its dependence from a rejected claim.
To expedite a complete examination of the instant application, the claims rejected above under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are further rejected as set forth below in anticipation of amendments to these claims to correct the failure.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8-10, 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0060665 A1, filed by Rekimoto on June 10, 2004, and published on March 17, 2005 (hereinafter Rekimoto), in view of U.S. Patent No. 5,859,639, issued to Ebrahim on June 12, 1999, and filed on September 30, 1996 (hereinafter Ebrahim).

With respect to independent claim 1, Rekimoto discloses a desktop display control method, comprising: 
Determining whether a view of a first task is currently displayed on a desktop; Rekimoto discloses determining whether a view of a first task is displayed on a desktop (see Rekimoto, Figs. 2-7; see also, Rekimoto, paragraphs 0023 [presenting a screen containing an initial number of display objects such as window or icons], 0081-0082 [display objects are managed in a hierarchical fashion starting with a root window (e.g., desktop), with other windows presented on top of the root window (or nested within the root window); defined as child windows], 0084-0086 [describing the structure of the root window/child windows, how each is independently scaled such that the ratio of window/root, or parent/child is maintained]).
Although Rekimoto discloses transitioning objects from one window to another (see Rekimoto, Figs. 6 and 7), Rekimoto fails to expressly disclose the method comprising if it is determined that the view of the first task is currently displayed on the desktop, displaying a view of a third control in a view of a second control.
	However, Ebrahim teaches that obscured, occluded, or hidden objects can be moved (or a copy created and presented) into a navigation bar type object (e.g., second control) so that it is no longer obscured, occluded, or hidden (see Ebrahim, Figs. 8 and 9; see also, Ebrahim, col. 9, lines 26-37 [describing the GUI of Figs. 8 and 9, in which an object is moved from display on the desktop into a navigation type bar where it is no longer occluded]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Rekimoto and Ebrahim before him before the effective filing date of the claimed invention, to modify the method of Rekimoto to incorporate automatically determining to display an occluded display object within the view of a second control as taught by Ebrahim. One would have been motivated to make such a combination because this provides an automated mechanism to ensure visibility of all display objects, as taught by Ebrahim (see Ebrahim, col. 3, lines 50-56 [“The underlying concept of the present invention, to solve the above objective, is that desktop objects, i.e. icons or windows, are moving to visible locations of the desktop when they are obscured by active (opened) windows which usually are a user's current focus, or other desktop objects like icons themselves. That motion can be advantageously performed without need of any interaction by the user.”]).
	Rekimoto, as modified by Ebrahim, further teaches the method comprising
If it is determined that the view of the first task is not currently displayed on the desktop, not displaying the view of the third control in the view of the second control; Ebrahim further teaches that if the objects are visible without occlusion, they remain in their original position/location (see Ebrahim, col. 9, lines 26-37, described supra).
Wherein the first task comprises a first application and/or a first control, wherein the first application is not an application of the desktop, and wherein the second control and the third control are both controls displayed on the desktop; Ebrahim further teaches the first task is an application (e.g., word processor), and not the desktop, and the second control (nav bar) and the third control (icon), are displayed on the desktop (see Ebrahim, Figs. 8 and 9; see also, Ebrahim, col. 9, lines 26-37, described supra).


With respect to dependent claim 8, Rekimoto, as modified by Ebrahim, further teaches the desktop display control method according to claim 1, as described above.
	Ebrahim further teaches the method wherein if the first task comprises a first control, the determining whether a view of a first task is currently displayed on a desktop comprises: 
Acquiring a current active control of a terminal; Ebrahim further teaches acquiring a first active control of a terminal (see Ebrahim, col. 9, lines 26-37, described supra, claim 1).
Determining whether the view of the first control is currently displayed on the desktop according to the current active control; Ebrahim further teaches determining if a first active control is displayed on the desktop (see Ebrahim, col. 9, lines 26-37, described supra, claim 1).

With respect to dependent claim 9, Rekimoto, as modified by Ebrahim, further teaches the desktop display control method according to claim 8, as described above.
	Ebrahim further teaches the method wherein the determining whether the view of the first control is currently displayed on the desktop according to the current active control comprises: 
Determining that the view of the first control is currently displayed on the desktop if the current active control is the first control; 
Determining that the view of the first control is [not] currently displayed on the desktop if the current active control is not the first control.
	Ebrahim further teaches determining that the view of the first control is displayed on the desktop if it is the active control, or determining that it is not displayed if it is not the active control (see Ebrahim, col. 9, lines 26-37, described supra, claim 1). 

With respect to dependent claim 10, Rekimoto, as modified by Ebrahim, further teaches the desktop display control method according to claim 1, as described above.
	Rekimoto further teaches the method, further comprising: 
If it is determined that the view of the first task is currently displayed on the desktop, not displaying the view of the third control on the desktop;
If it is determined that the view of the first task is not currently displayed on the desktop, displaying the view of the third control on the desktop.
	Ebrahim further teaches that if the first task is displayed on the desktop, moving the control to appear within another control on the desktop (see Ebrahim, col. 9, lines 26-37, described supra, claim 1).

With respect to dependent claim 15, Rekimoto, as modified by Ebrahim, further teaches the desktop display control method according to claim 10, as described above.
	Ebrahim further teaches the method wherein the not displaying the view of the third control on the desktop comprises: after displaying the view of the third control in the view of the second control, not displaying the view of the third control on the desktop.
	Ebrahim further teaches moving the item into the nav bar (e.g., not making a copy of the item), and therefore, once moved, the item is no longer displayed on the desktop (see Ebrahim, col. 9, lines 26-37, described supra, claim 1).

With respect to dependent claim 16, Rekimoto, as modified by Ebrahim, further teaches the desktop display control method according to claim 10, as described above.
	Ebrahim further teaches the method wherein the not displaying the view of the third control in the view of the second control comprises: after displaying the view of the third control on the desktop, not displaying the view of the third control in the view of the second control.
	Ebrahim further teaches that once the occluding window is moved, minimized, closed, etc., the item is returned to its original location, and not presented within the nav bar (see Ebrahim, col. 9, lines 26-37, described supra, claim 1).

With respect to dependent claim 17, Rekimoto, as modified by Ebrahim, further teaches the desktop display control method according to claim 1, as described above.
	Ebrahim further teaches the method 
Wherein the second control is a navigation bar; Ebrahim further teaches the second control is a navigation bar (see Ebrahim, Figs. 8 and 9; see also, Ebrahim, col. 9, lines 26-37, described supra, claim 1).
Wherein the third control is an icon; Ebrahim further teaches that the third control is an icon (see Ebrahim, Figs. 8 and 9; see also, Ebrahim, col. 9, lines 26-37, described supra, claim 1).

Independent claim 19 recites a desktop display control apparatus, comprising: at least one processor; and at least one memory communicatively coupled to the at least one processor and storing instructions that upon execution by the at least one processor cause the apparatus to perform operations comprising the method of independent claim 1. Accordingly, independent claim 19 is rejected under the same rationales used to reject independent claim 1, which are incorporated herein.

Independent claim 20 recites a non-transitory computer storage medium, storing computer-readable instructions to perform operations when the computer-readable instructions are executed by a computing device, the operations comprising the method of independent claim 1. Accordingly, independent claim 20 is rejected under the same rationales used to reject independent claim 1, which are incorporated herein.

Claims 2-7, 11-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rekimoto, in view of Ebrahim, further in view of U.S. Patent No. 9,223,426 B2, issued to Sirpal et al., on December 29, 2015, and filed on September 28, 2011 (hereinafter Sirpal).

With respect to dependent claim 2, Rekimoto, as modified by Ebrahim, further teaches the desktop display control method according to claim 1, as described above.
Although Ebrahim teaches detecting overlap of windows and display objects on the desktop (see Ebrahim, ), Rekimoto and Ebrahim fail to further teach the method wherein if the first task comprises the first application, the determining whether a view of a first task is currently displayed on a desktop comprises: 
Acquiring a foreground application of a terminal; 
Determining whether a view of the first application is currently displayed on the desktop according to the foreground application.
	However, Sirpal teaches using a stack data structure to store information about all display elements in their Z-order, including, if necessary, a separate desktop stack, where, upon opening a window, the stack is checked for the presence of the window; if it is in the stack, it is checked to see where in the stack it appears, and if it is not in the stack, it is added to the stack, including additional processing to determine its position in the stack; the data structure includes a number of pieces of information for each entry, including at least a window identifier, the stack position identifier, active identifier, and display identifier (see Sirpal, Figs. 7D-E and 8; see also, Sirpal, col. 20, lines 31-45 [describing the framework of the system, including window managers, task managers, application model managers, task stacks, and window stacks], col. 21, lines 10-31 [describing the operation of the window management module, which manages the active status of windows, and updates the status identifier when windows change status], col. 22, lines 6-33 [describing tasks as applications, and sub-tasks as application components (e.g., button, dial, slider, etc.) and the operation of the task management module, which launches, operates, suspends, or terminates applications or application sub-tasks], col. 22, lines 34-62 [describing the task stack as a data structure which maintains the states of all tasks and sub-tasks], col. 23, lines 18-41 [describing the application manager, which provides the presentation layer of the GUI, which operates in conjunction with the task management module and the stack data structures], col. 28, line 60 – col. 29, line 21 [describing the two stacks shown in Figs. 7D and 7E], col. 29, lines 23-38 [describing what happens when a window is opened, how it is inserted into the stack, where in the stack it is to be inserted, and how the stack order is updated upon detection of various trigger events (e.g., opening, closing, switching, etc.)], col. 29, line 39-col. 30, line 67 [describing the data structure of Fig. 8, including the window identifier, the stack position identifier, the display identifier, the active indicator, etc.], and col. 32, lines 31-49 [describing the stacks in greater detail, including defining one or more desktop stacks, virtual stacks, etc.]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Rekimoto, Ebrahim, and Sirpal before him before the effective filing date of the claimed invention, to modify the method of Rekimoto, as modified by Ebrahim, to incorporate checking the window stack to determine the object at the top of the stack, and comparing that information to the identifier of a particular application to determine, as taught by Sirpal, to determine if a particular object is at the top of the stack (e.g., top of the Z-order). One would have been motivated to make such a combination because this overcomes issues of presentation of information on a computer, specifically with respect to those with small form factors or small display areas, as taught by Sirpal (see Sirpal, col. 1, lines 42-48 [“This balancing act is particularly difficult for single display touch screen devices. Single display touch screen devices are crippled by their limited screen space. When users are entering information into the device, through the single display, the ability to interpret information in the display can be severely hampered, particularly when a complex interaction between display and interface is required.”]).
With respect to dependent claim 3, Rekimoto, as modified by Ebrahim and Sirpal, further teaches the desktop display control method according to claim 2, as described above.
	Sirpal further teaches the method wherein the acquiring a foreground application of a terminal comprises: 
Creating a task list for recording a task ID corresponding to the first application; Sirpal further teaches creating a task list for recording an identifier corresponding to the first application (see Sirpal, Fig. 8; see also, Sirpal, col. 21, lines 10-31, col. 22, lines 6-33, col. 22, lines 34-62, and col. 29, lines 23-38, described supra, claim 2).
Detecting an application-switching event, wherein the application-switching event comprises an event that a task is moved to the foreground, an event that a task is moved to background or an event that a task is removed; Sirpal further teaches detecting an application switching event, such as opening or closing windows, or moving windows within the Z-order (see Sirpal, col. 29, lines 23-38, col. 29, line 39-col. 30, line 67, and col. 32, lines 31-49, described supra, claim 2).
Determining whether the task ID corresponding to the first application exists in the task list if an event that the first application is moved to the foreground is detected; Sirpal further teaches checking the top of the stack for the window that is presented at the top of the Z-order (see Sirpal, Figs. 7D-E; see also, Sirpal, col. 29, lines 23-38, col. 29, line 39-col. 30, line 67, and col. 32, lines 31-49, described supra, claim 2).
If the task ID does not exist in the task list, adding the task ID to the task list; Sirpal further teaches adding the task (and therefore the identifier) to the stack upon opening the window if it is not already present in the stack (see Sirpal, col. 22, lines 34-62, col. 23, lines 18-41, and col. 29, lines 23-38, described supra, claim 2).
Determining whether the task ID corresponding to the first application exists in the task list if an event that the first application is moved to the background or an event that the first application is removed is detected; Sirpal further teaches updating the stack when an application is moved off the top of the stack (see Sirpal, col. 22, lines 34-62, col. 23, lines 18-41, and col. 29, lines 23-38, described supra, claim 2).
If the task ID exists in the task list, removing the task ID from the task list; Sirpal further teaches that windows can be removed from the stack (see Sirpal, col. 22, lines 34-62, col. 23, lines 18-41, and col. 29, lines 23-38, described supra, claim 2).
Wherein the determining whether a view of the first application is currently displayed on the desktop according to the foreground application comprises: determining whether the view of the first application is currently displayed on the desktop according to the task list; Sirpal further teaches determining whether the application is in the stack and has a stack position identifier indicating it is at the top of the Z-order (see Sirpal, col. 21, lines 10-31, col. 22, lines 6-33, col. 22, lines 34-62, and col. 29, lines 23-38, described supra, claim 2).

With respect to dependent claim 4, Rekimoto, as modified by Ebrahim and Sirpal, further teaches the desktop display control method according to claim 2, as described above.
	Sirpal further teaches the method wherein the determining whether a view of the first application is currently displayed on the desktop according to the foreground application comprises: 
Determining that the view of the first application is currently displayed on the desktop if the foreground application is the first application; 
Determining that the view of the first application is not currently displayed on the desktop if the foreground application is not the first application; 
	Sirpal further teaches determining whether the application is in the stack and has a stack position identifier indicating it is at the top of the Z-order or if it is not at the top of the Z-order (see Sirpal, col. 21, lines 10-31, col. 22, lines 6-33, col. 22, lines 34-62, and col. 29, lines 23-38, described supra, claim 2).

With respect to dependent claim 5, Rekimoto, as modified by Ebrahim and Sirpal, further teaches the desktop display control method according to claim 4, as described above.
	Sirpal further teaches the method wherein the determining whether the view of the first application is currently displayed on the desktop according to the task list comprises: 
Determining that the view of the first application is currently displayed on the desktop if the task list contains at least one task ID; Sirpal further teaches determining whether the application is displayed on the desktop if it appears in the stack (e.g., has an identifier) (see Sirpal, col. 21, lines 10-31, col. 22, lines 6-33, col. 22, lines 34-62, and col. 29, lines 23-38, described supra, claim 2).
Determining that the view of the first application is not currently displayed on the desktop if the task list does not contain any task ID corresponding to the first application; Sirpal further teaches determining the application is not displayed on the desktop if it does not appear in the stack (e.g., identifier not in stack) (see Sirpal, col. 21, lines 10-31, col. 22, lines 6-33, col. 22, lines 34-62, and col. 29, lines 23-38, described supra, claim 2).

With respect to dependent claim 6, Rekimoto, as modified by Ebrahim and Sirpal, further teaches the desktop display control method according to claim 5, as described above.
	Sirpal further teaches the method wherein it is determined that the task list contains at least one task ID if the length value of the task list is not less than 1.
	Sirpal further teaches the stack data structure, and therefore, if the stack is non-empty, it contains at least one identifier (see Sirpal, col. 21, lines 10-31, col. 22, lines 6-33, col. 22, lines 34-62, and col. 29, lines 23-38, described supra, claim 2).
With respect to dependent claim 7, Rekimoto, as modified by Ebrahim and Sirpal, further teaches the desktop display control method according to claim 2, as described above.
	Sirpal further teaches the method wherein the foreground application is a current active application.
	Sirpal further teaches checking the top of the stack for the window that is presented at the top of the Z-order (see Sirpal, Figs. 7D-E; see also, Sirpal, col. 29, lines 23-38, col. 29, line 39-col. 30, line 67, and col. 32, lines 31-49, described supra, claim 2).

With respect to dependent claim 11, Rekimoto, as modified by Ebrahim, further teaches the desktop display control method according to claim 1, as described above.
Rekimoto and Ebrahim fail to further teach the method wherein the displaying a view of a third control in a view of a second control comprises: 
Calculating the size and position in the view of the second control for the view of the third control according to all of the views currently displayed in the view of the second control; 
Displaying the view of the third control according to the calculated size and position.
	However, Sirpal teaches using a stack data structure to store information about all display elements in their Z-order, including, if necessary, a separate desktop stack, where, upon opening a window, the stack is checked for the presence of the window; if it is in the stack, it is checked to see where in the stack it appears, and if it is not in the stack, it is added to the stack, including additional processing to determine its position in the stack; the data structure includes a number of pieces of information for each entry, including at least a window identifier, the stack position identifier, active identifier, and display identifier, as well as the dimensions of the object (see Sirpal, Figs. 7D-E and 8; see also, Sirpal, col. 30, lines 4-16 [describing the dimensions portion of the stack data structure, which stores the height, width, and positional (coordinate) information of the stack element]; see also, Sirpal, col. 20, lines 31-45, col. 21, lines 10-31, col. 22, lines 6-33, col. 22, lines 34-62, col. 23, lines 18-41, col. 28, line 60 – col. 29, line 21, col. 29, lines 23-38, col. 29, line 39-col. 30, line 67, and col. 32, lines 31-49, described supra, claim 2).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Rekimoto, Ebrahim, and Sirpal before him before the effective filing date of the claimed invention, to modify the method of Rekimoto, as modified by Ebrahim, to incorporate storing dimension information for each object, as taught by Sirpal. One would have been motivated to make such a combination because this overcomes issues of presentation of information on a computer, specifically with respect to those with small form factors or small display areas, as taught by Sirpal (see Sirpal, col. 1, lines 42-48, described supra, claim 2).
	Rekimoto, as modified by Ebrahim and Sirpal, further teaches the method comprising
Wherein the not displaying the view of the third control in the view of the second control comprises: 
Calculating the size and position in the view of the second control for the view of the third control according to all of the views currently displayed in the view of the second control; 
Not displaying the view of the third control according to the calculated size and position.
	Sirpal further teaches determining if the objects will fit within any particular container, and if it will not fit, and cannot be adjusted to fit, is not presented within that container (see Sirpal, col. 30, lines 4-16, described supra).

With respect to dependent claim 12, Rekimoto, as modified by Ebrahim and Sirpal, further teaches the desktop display control method according to claim 11, as described above.
	Sirpal further teaches the method wherein the calculating the size and position in the view of the second control for the view of the third control according to all of the views currently displayed in the view of the second control comprises: 
Sending a request for acquiring the size and position to the second control by a view of the desktop;
Calculating the size and position in which the view of the third control will be present in the view of the second control according to all of the views currently displayed in the view of the second control; .
Sending the calculated size and position to the view of the desktop by the view of the second control.
	Sirpal further teaches using the Application manager to manage the display of elements on the screen, and controlling communication between the various components and accessing, as necessary, the information stored in the stack structure (see Sirpal, col. 23, lines 18-41, col. 29, lines 23-38, col. 29, line 39-col. 30, line 67, and col. 32, lines 31-49, described supra, claim 2).

With respect to dependent claim 13, Rekimoto, as modified by Ebrahim and Sirpal, further teaches the desktop display control method according to claim 11, as described above.
	Sirpal further teaches the method 
Wherein the displaying the view of the third control according to the calculated size and position comprises: 
Sending a notification of adding the view of the third control to the second control by a view of the desktop; 
Loading the view of the third control according to the calculated size and position and setting the display state of the view of the third control to be invisible by the view of the [desktop];
Sending a notification of setting the display state of the view of the third control to be visible to the second control by the view of the desktop;
Setting the display state of the view of the third control to be visible by the second control;
	Sirpal further teaches moving elements within the stacks and transferring controls between layers and updating visibility indicators upon receipt of trigger events, including transitioning elements from the desktop to another control (see Sirpal, col. 23, lines 18-41, col. 29, lines 23-38, col. 29, line 39-col. 30, line 67, and col. 32, lines 31-49, described supra, claim 2).
Wherein the not displaying the view of the third control according to the calculated size and position comprises: 
Sending a notification of setting the view of the third control to be invisible to the second control by a view of the desktop; .
Setting the display state of the view of the third control to be invisible by the view of the second control according to the calculated size and position; .
Sending a notification of removing the view of the third control to the second control by the view of the desktop; .
Removing the view of the third control by the second control; .
	Sirpal further teaches moving elements within the stacks and transferring controls between layers and updating visibility indicators upon receipt of trigger events, including transitioning elements from a control to the desktop (see Sirpal, col. 23, lines 18-41, col. 29, lines 23-38, col. 29, line 39-col. 30, line 67, and col. 32, lines 31-49, described supra, claim 2).

With respect to dependent claim 14, Rekimoto, as modified by Ebrahim and Sirpal, further teaches the desktop display control method according to claim 11, as described above.
	Sirpal further teaches the method 
Wherein the displaying the view of the third control according to the calculated size and position comprises: 
Creating a view list for recording the identifier, size and position of the third control; 
Displaying the view of the third control according to the view list.
	Sirpal further teaches creating items within the stack to control where and how they are presented, where the stack item includes identifiers, dimensions, etc. (see Sirpal, col. 23, lines 18-41, col. 29, lines 23-38, col. 29, line 39-col. 30, line 67, and col. 32, lines 31-49, described supra, claim 2; see also, Sirpal, col. 30, lines 4-16, described supra, claim 11).
Wherein the not displaying the view of the third control in the view of the second control comprises: 
Removing the identifier, size and position of the third control recorded in the view list.
	Sirpal further teaches that objects can be removed from the stack (see Sirpal, col. 22, lines 34-62, col. 23, lines 18-41, and col. 29, lines 23-38, described supra, claim 2).

With respect to dependent claim 18, Rekimoto, as modified by Ebrahim, further teaches the desktop display control method according to claim 1, as described above.
Rekimoto and Ebrahim fail to further teach the method wherein the layer of the view of the third control is above both of the layer of the view of the first task and the layer of the view of the second control.
	However, Sirpal teaches a layered interface, where each object can be presented in its own layer, thus the display can comprise objects from multiple layers on top of each other, creating a composite GUI (see Sirpal, Figs. 7D-E; see also, Sirpal, col. 28, line 60 – col. 29, line 21, col. 29, lines 23-38, col. 29, line 39-col. 30, line 67, and col. 32, lines 31-49, described supra, claim 2).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Rekimoto, Ebrahim, and Sirpal before him before the effective filing date of the claimed invention, to modify the method of Rekimoto, as modified by Ebrahim, to incorporate using layers for each object, as taught by Sirpal. One would have been motivated to make such a combination because this overcomes issues of presentation of information on a computer, specifically with respect to those with small form factors or small display areas, as taught by Sirpal (see Sirpal, col. 1, lines 42-48, described supra, claim 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
U.S. Patent Application Publication No. 2002/0196286 A1 (Cell based user interface with nested cells defined by a plurality of cell attributes).
U.S. Patent Application Publication No. 2006/0123353 A1 (Equivalent of CN 1786906 on IDS).
U.S. Patent Application Publication No. 2006/0248471 A1 (Windows management mode for fast switching between active applications).
U.S. Patent Application Publication No. 2007/0113196 A1 (Window switching method using a window list data structure).
U.S. Patent Application Publication No. 2014/0040819 A1 (Managing window presentation based on sequential grouping of primary and secondary windows).
U.S. Patent Application Publication No. 2019/0179662 A1 (Application management utilizing a target application list and data structure).
U.S. Patent Application Publication No. 2020/0341615 A1 (Equivalent of CN 110147191 on IDS).

It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 There do not appear to be sub steps b1-b3. It is unclear why the “b” steps begin at b4 and not b1.